Mr. Justice Waterman delivered the opinion of the Court. The proceedings had by collusion between appellant and the Chicago Fuel Gas Appliance Company in the way of a confession of judgment by said company, issue and return of. execution, filing of a creditor’s bill, and the appointment of a receiver for the corporation, defendant, appear to have been a plan by which the Fuel Gas Appliance Company was, under the sheltering wing of a court of chancery and through the administration of a friendly receiver, to continue to carry on its business, while its creditors looked vainly on. At a time when the corporation had in its hands abundant personal property out of which his judgment might have been satisfied, appellant, by arrangement with his debtor, had his execution returned unsatisfied, that a receiver might be appointed for, and the business of the corporation carried on without the annoyance of a seizure of its assets upon attachments or executions obtained by its creditors. Into the content of this situation a creditor intruded and obtained a dismissal of the bill upon which the receivership was founded. The return of the execution unsatisfied by order of the plaintiff’s attorneys, afforded no ground for the maintenance of a creditor’s bill. Schubert v. Homel, 50 Ill. App. 597; 152 Ill. 313. The appointment of the receiver was one which, as against the objections of creditors, could not be justified, and the court properly set the appointment aside and dismissed appellant’s bill. The decree of the Circuit Court is affirmed.